DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 08 September 2021. Claims 1-22 and 24-26 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but are not persuasive. Hence, this Action has been made FINAL. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The 112 rejections have been remedied and removed.
With respect to Step 2A: Prong One of the 101 rejection, the applicant asserts that claim 1 recites a method in the field of machine learning and speech recognition that includes performance of the claimed elements using an utterance to determine a slot value in the utterance and perform a task corresponding to the utterance based on the determined slot value and is thus not related to “organizing human activity”. The examiner notes, though, that although claim 1 refers to using a trained model, the claim does not describe how the training is performed. There is not additional limitation to express that the training is done via machine learning. As such, the claim is directed toward “organizing human activity”. Thus, the 101 rejections are maintained.
The applicant’s arguments with respect to the art rejections have been carefully considered, but are moot in view of new grounds for rejection. The amendment which necessitates a new reference is “partially delexicalizing the utterance by replacing a first from a slot vocabulary, wherein the first token represents a semantic role of the first portion of the utterance”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

         Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to the abstract idea of “a method of organizing human activities”. The claim is directed to a process, which is a statutory category of invention. A similar analysis yields the same conclusion for the applicant’s claim 1 and other independent claims: Step 1: YES. 
Next, the claims are assessed according to Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance – Judicial Exception Recited?. The limitations of the applicant’s claims 1-25 are all steps which are directed toward the judicial exception of “organizing human activity”. Therefore, Step 2A, Prong One: YES. 
Next, the claims are assessed according to Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance – 2A: Integrated into a Practical Application? And 2B: Claim provides an Inventive Concept?. There are no additional elements which integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements of 
The claim is directed to the abstract idea. Therefore, Step 2A, Prong Two: NO. As discussed with respect to Step 2A Prong Two, the claim amounts to no more than mere instructions that may be accomplished by a person. The same analysis applies here in 2B, i.e., mere instructions which do not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, Step 2B, Prong Two: NO. The claim is ineligible.
The dependent claims also address the abstract idea of “a method of organizing human activities” without adding significantly more. They are all drawn to parsing and recording information involving steps which may be performed mentally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100057463, hereinafter referred to as Weng et al., in view of US 9645988, hereinafter referred to as Warren et al., and further in view of US 20190213284, hereinafter referred to as Anand et al.

Regarding claim 1 (Currently Amended), Weng et al. discloses a method, comprising: 
processing an utterance using a trained model (“In one embodiment, the dialog manager system 100 includes a subsystem that implements a training method based on actual user input in order to aid the response generator 108 to generate proper responses for the user,” Weng et al., para [0019].); 

partially delexicalizing the utterance by replacing a first portion of the utterance with a first token , wherein the first token represents a semantic role of the first portion of the utterance (“In certain cases, each slot has an associated context-free grammar  that specifies word string patterns that match the slot. In general, a slot structure consists of a slot name (slot_name) and corresponding value another frame as its value (slot_value). For example, a user input may be a request for the system to locate a restaurant, such as, "I would like lunch in Palo Alto." This request has a number of constraints, such as time, action, and location. The slot structure for this utterance may be as follows: Location: Palo Alto Time: Lunch Action: Find Restaurant SpeechAct: Request/Command,” Weng et al., para [0020]-[0024]. The utterance “I would like lunch in Palo Alto” is represented by smaller units (i.e., tokens) such as “I” “would” “like” “lunch” “in” “Palo Alto”. A token represents a semantic role of a portion of the utterance which corresponds to a slot name and value. For example, the token “Palo Alto” ; 

determining a slot value in the utterance based on the first token in the partially delexicalized utterance (As noted in Weng et al., para [0020]-[0024], the slot values, such as Palo Alto, Lunch, etc., are determined based on the tokens.); and 
performing a task corresponding to the utterance based on the determined slot value (As noted in Weng et al., para [0020]-[0024], the slot name/value SpeechAct/Request(Command) are used to describe an action (i.e., task) to be performed.).

Additionally, Warren, col. 3, lines 22-26, is noted to make clear that tokens are characteristics of text that differentiate certain text from other text within the same document. Warren et al. benefits Weng et al. by effectively turning free text into a database of characteristics (text or tokens) in which complex searches can be performed (Warren et al., col. 3, lines 18-21). Therefore, it would be obvious for one skilled in the art to combine the teachings of Weng et al. with those of Warren et al. to improve the generating of natural language phrases from user utterances in dialog systems.

Neither Weng et al. nor Warren, though, disclose partially delexicalizing the utterance by replacing a first portion of the utterance with a first token from a slot vocabulary, wherein the first token represents a semantic role of the first portion of the utterance.

partially delexicalizing the utterance by replacing a first portion of the utterance with a first token from a slot vocabulary, wherein the first token represents a semantic role of the first portion of the utterance (“Utterance Encoding--Sequence labeling architectures use word embeddings for capturing similarity, but suffer when handling previously unseen or rare words. Embodiments of the invention use a bag-of-means on word embeddings and recurrent neural network (RNNs). Given an utterance at time t, Ut=(w1, w2 . . . wi), the corresponding vector representation is encoded backward in the RNN as long short-term memory (LSTM) hidden states at time t respectively. Dialog Encoding--Each slot/value is denoted as <s=(m, d, g), v> where s is a slot with the type m.di-elect cons.M; d is the directionality of the information with d.di-elect cons.[user.fwdarw.agent, agent.fwdarw.user]; g implies the type of changes, such as +, -, ; v latest resulted value from g. When v is a string-based entity name, such as "condo" (for property type) or "New York" (for location), then the embedding of v is computed as string text embedding. Embodiments replace the embedding of the value with a canonicalized token representation. For example, "5 pm" is replaced with the canonicalized representation "meeting time".) The slot s is encoded as an index in a slot type dictionary Dm, concatenated with an index in change type dictionary Dg and one-hot bit on directionality. Each turn typically corresponds to one contextual priming Pi that is semantically constrained with a set of s. Therefore, a contextual priming is encoded as the concatenation of all the associated s with latest v. The system also maintains a look-up table for the contextual history of the s per P for forming query in particular. Anand et al., para [0108]. This excerpt teaches using a slot vocabulary (i.e., dicationary) to replace a first portion of the utterance.). Anand et al. benefits Weng et al. by providing dialog prompts augmented by a framework that dynamically generates more informative dialog prompts for end users based on the semantic context, domain knowledge and dialog activities, thereby avoiding prompts that potentially cause unintended ambiguity and undiscovered misinterpretation by both the system and end users during the conversation (Anand et al., para [0003] and [0018]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Weng et al. with those of Anand et al. to enhance the generating of natural language phrases from user utterances in dialog systems.
As to claim 8, device claim 8 and method claim 1 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 15, CRM claim 15 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 2 (Original), Weng et al., as modified by Warren et al. and Anand et al., discloses the method of claim 1, wherein: 

Broadly, the invention as herein described deconstructs training sentences into a stream of features that represent both the sentences and tokens used by the text, their sequence and other ancillary features extracting using natural language processing…Furthermore, while prior art methods were based on searching for the occurrence of tokens only (such as the search for the specific tokens of header text), the use of a wider set of non-token features enables the method of the invention to locate relevant passages even though a different terminology is in use. This approach effectively turns what is free text for the purpose of prior art keyword searching into a database of characteristics (text or tokens) in which complex searches can be performed,” Warren et al., col. 2, line 66 – col. 3, line 21. Thus, the free-text (i.e., non-tokens) are turned into tokens, establishing a semantic relationship between tokens and non-tokens.); and  

the slot vocabulary includes data different from the training data and is domain- dependent (“In one embodiment, the training phase generates phrase models at the semantic level. For this embodiment, system 100 of FIG. 1 uses a sequence of semantic frames as the basis for comparison. In general, a frame is a named set of structured slots, where the slots represent related pieces of information, and is a domain dependent selection. A frame may be used to describe semantic meanings such as speech acts, actions, and/or semantic constraints from the user. It may also be used by the system as an internal representation to communicate among different system modules, such as SLU 104, DM 106, and KM 110. In certain cases, each slot has an associated context-free grammar that specifies word string patterns that match the slot. In general, a slot structure consists of a slot name (slot name) and corresponding value or another frame as its value (slot value),” Weng et al., para [0020]. Here, the user input (i.e., training data) is mapped to a slot name/value which is not part of the training data. This excerpt shows domain dependent selection of the slots. Also, “In both offline and online modes, a constraint identifier is used to determine which constraints are expressed in each user utterance, block 310. The extracted phrases are used to form a pool of user examples of how to lexicalize the constraints, block 312. The extracted phrases can be generalized into phrase patterns when the constraints are replaced by their semantic class names. For example, the original phrase "some Chinese food" can be generalized into the phrase pattern "some CuisineType food" by replacing "Chinese" with CuisineType,” Weng et al., para [0028]. Here, the user phrase “some Chinese food” is replaced by the slot type “CuisineType”, which is not part of the training vocabulary.).  
As to claim 9, device claim 8 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 3 Original), Weng et al., as modified by Warren et al. and Anand et al., discloses the method of Claim 1, further comprising: 


As to claim 10, device claim 10 and method claim 3 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 16, CRM claim 16 and method claim 3 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 4 (Original), Weng et al., as modified by Warren et al. and Anand et al., discloses the method of Claim 3, further comprising: 

determining the second token based on string-matching of the second portion of the utterance and a content in the slot vocabulary (As noted in Weng et al., para [0020]-[0024], the slot names/values, such as Location/Palo Alto, Lunch Action/Find Restaurant, etc., are determined based on the tokens derived from the utterance.).  
claim 11, device claim 11 and method claim 4 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 17, CRM claim 17 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 5 (Original), Weng et al., as modified by Warren et al. and Anand et al., discloses the method of Claim 1, wherein replacing the first portion of the utterance with the first token includes: 

identifying that a slot associated with the first portion of the utterance matches a predefined slot type (Weng et al., para [0020]-[0024]. “Location”, “Time”, and “Action” are predefined slot types which are assigned the slot values “Palo Alto”, “Lunch”, and “Find Restaurant”, respectively. These slots are associated with the utterance.); and 

replacing, based on the identification that the slot matches the predefined slot type, the first portion of the utterance with the first token, wherein the first token corresponds to the predefined slot type (Weng et al., para [0020]-[0024]. And, “The extracted phrases can be generalized into phrase patterns when the constraints are replaced by their semantic class names. For example, the original phrase "some Chinese food" can be generalized into the phrase pattern "some CuisineType food" by replacing "Chinese" with CuisineType,” Weng et al., para [0028]. Here, “Cuisine Type” is a token corresponding to a slot type.).  
As to claim 12, device claim 12 and method claim 5 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 18, CRM claim 18 and method claim 5 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100057463, hereinafter referred to as Weng et al., in view of US 9645988, hereinafter referred to as Warren et al., further in view of US 20190213284, hereinafter referred to as Anand et al., and further in view of US 210217408, hereinafter referred to as Hakkani-Tur et al., support for which is provided by US 62727833, hereinafter referred to as provisional Hakkani-Tur et al.

claim 6 (Currently Amended), Weng et al., as modified by Warren et al. and Anand et al., discloses the method of Claim 1, further comprising:

determining the utterance includes the first token (Weng et al., para [0020]-[0024].).

Neither Weng et al. nor Warren et al., though, disclose modifying the utterance such that the first portion of the utterance is replaced as part of the first token based on a measurement. 

Hakkani-Tur et al. is cited to disclose modifying the utterance such that a second portion of the utterance is replaced as part of the first token based on a slot entropy score (“Sigmoid cross entropy loss is used for dialogue act classification (since it is modeled as a multilabel binary classification problem) and softmax cross entropy loss is used for intent classification and slot tagging. During training, the sum of the three constituent losses are minimized using the ADAM optimizer for 150 k training steps with a batch size of 10 dialogues,” provisional Hakkani-Tur et al., para [0133].). Hakkani-Tur et al. benefits Weng et al. by providing an entropy loss (i.e., score) for determining intent classification and slot tagging (Hakkani-Tur et al., para [0133]), thereby providing a quantifiable measure for slot tagging. Therefore, it would be obvious for one skilled in the art to combine the teachings of Weng et al. with those of Hakkani-Tur et al. to enhance the generating of natural language phrases from user utterances in dialog systems.
claim 13, device claim 13 and method claim 6 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 19, CRM claim 19 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Claims 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180121415, hereinafter referred to as Perez et al., in view of US 20190213284, hereinafter referred to as Anand et al.

Regarding 21 (Currently Amended), Perez et al. discloses a method for training a model for natural language understanding (NLU), the method comprising: 

providing an NLU training dataset and a slot vocabulary (Perez et al., para [0065]); 

generating a combined training dataset by combining the NLU training dataset and the partially delexicalized training dataset (Perez et al., para [0080] and claim 1); and 
training a model using the combined training dataset (Perez et al., para [0080] and claim 1).

Perez et al., though does not disclose generating a partially delexicalized training dataset using the NLU training dataset and the slot vocabulary by replacing at least one word or phrase in the NLU training dataset with at least one of one or more tokens in the slot vocabulary.

Anand et al. is cited to disclose generating a partially delexicalized training dataset using the NLU training dataset and the slot vocabulary by replacing at least one word or phrase in the NLU training dataset with at least one of one or more tokens in the slot vocabulary (“Utterance Encoding--Sequence labeling architectures use word embeddings for capturing similarity, but suffer when handling previously unseen or rare words. Embodiments of the invention use a bag-of-means on word embeddings and recurrent neural network (RNNs). Given an utterance at time t, Ut=(w1, w2 . . . wi), the corresponding vector representation is encoded backward in the RNN as long short-term memory (LSTM) hidden states at time t respectively. Dialog Encoding--Each slot/value is denoted as <s=(m, d, g), v> where s is a slot with the type m.di-elect cons.M; d is the directionality of the information with d.di-elect cons.[user.fwdarw.agent, agent.fwdarw.user]; g implies the type of changes, such as +, -, ; v latest resulted value from g. When v is a string-based entity name, such as "condo" (for property type) or "New York" (for location), then the embedding of v is computed as string text embedding. Embodiments replace the embedding of the value with a canonicalized token representation. For example, "5 pm" is replaced with the canonicalized representation "meeting time".) The slot s is encoded as an index in a slot type dictionary Dm, concatenated with an index in change type dictionary Dg and one-hot bit Each turn typically corresponds to one contextual priming Pi that is semantically constrained with a set of s. Therefore, a contextual priming is encoded as the concatenation of all the associated s with latest v. The system also maintains a look-up table for the contextual history of the s per P for forming query in particular. Anand et al., para [0108]. This excerpt teaches using a slot vocabulary (i.e., dicationary) to replace a first portion of the utterance.). Anand et al. benefits Weng et al. by providing dialog prompts augmented by a framework that dynamically generates more informative dialog prompts for end users based on the semantic context, domain knowledge and dialog activities, thereby avoiding prompts that potentially cause unintended ambiguity and undiscovered misinterpretation by both the system and end users during the conversation (Anand et al., para [0003] and [0018]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Perez et al. with those of Anand et al. to enhance the generating of natural language phrases from user utterances in dialog systems.

Regarding claim 22, Perez et al., as modified by Anand et al., discloses the method of Claim 21, wherein the slot vocabulary includes one or more tokens, each token corresponding to a word or phrase (Perez et al., para [0076]).  

Regarding claim 23, Perez et al., as modified by Anand et al., discloses the method of Claim 22, wherein generating the partially delexicalized training dataset includes replacing at least one word or phrase in the NLU training dataset with at least one of the one or more tokens (Perez et al., para [0080]).  

Regarding claim 24, Perez et al., as modified by Anand et al., discloses the method of Claim 23, wherein the at least one of the one or more tokens is associated with the at least one word or phrase (Perez et al., para [0076]).  

Regarding 26 (New), Perez et al., as modified by Anand et al., discloses the method of claim 21, wherein replacing the at least one word or phrase in the NLU training dataset with the at least one of the one or more tokens includes selecting the at least one word to be replaced from the NLU training dataset based on a probability (“For each TOPIC (user intent), there is a set of at least two or at least three slots to which values are assigned in the slot filling process, e.g., in a probabilistic manner,” Perez et al., para [0074].).


Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 101 rejections are overcome. The closest prior are of record is US 20190362713 (Asi et al.) Asi et al, Abstract, teaches determining a parsing score for the processed utterance, wherein the parsing score is based on one or more slot entropy scores associated with the processed utterance. However, Asi et al. does not teach performing the task based on the selected processed utterance. 
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches replacing the at least one word or phrase in the NLU training dataset with the at least one of the one or more tokens includes selecting the at least one word to be replaced randomly from the NLU training dataset.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656